Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 1, 1975, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The only contention raised by this appellant is that his trial should have been severed from that of his codefendants. That contention lacks merit. In any event, codefendant St. John took the stand and exonerated this appellant. The judgment of conviction of codefendant Ford was affirmed by this court on March 7, 1977. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.